           Case 1:18-vv-01157-UNJ Document 67 Filed 06/04/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1157V
                                         UNPUBLISHED


    YOVANNY ALONZO,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: May 5, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


Robert Joel Krakow, Law Office of Robert J. Krakow, PC, New York, NY, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                                    RULING ON ENTITLEMENT 1


       On August 9, 2018, Yovanny Alonzo filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as
result of his December 7, 2016 influneza (“flu”) vaccination. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On May 1, 2020, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:18-vv-01157-UNJ Document 67 Filed 06/04/20 Page 2 of 2




Specifically, Respondent indicates that

      [b]ased on the medical records outlined above, petitioner has satisfied the
      criteria set forth in the revised Vaccine Injury Table and the Qualifications
      and Aids to Interpretation,1 which affords petitioner a presumption of
      causation if onset of GBS occurs between three and forty-two days after
      receipt of a seasonal flu vaccination and there is no apparent alternative
      cause. 42 C.F.R. § 100.3(a)(XIV)(D), (c)(15).

Id. at 6. Respondent further agrees that

      the medical records demonstrate that petitioner has experienced the
      residual effects of his GBS for more than six months. See 42 U.S.C. §
      300aa-13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(1)(D)(I). Therefore, based on
      the case record as it now stands, petitioner has satisfied all legal
      prerequisites for compensation under the Act.

Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
